  Case: 2:21-cv-00014-HEA Doc. #: 8 Filed: 03/02/21 Page: 1 of 1 PageID #: 345


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 Katherine E. Huff,                             )
                                                )
                                                )
                Plaintiff,                      )
                                                )
        vs.                                     )         Case No. 4:21-cv-00255-UNA
                                                )
 Schneider Electric SE, et al.,                 )
                                                )
                                                )
                                                )
                Defendants.                     )

                                            ORDER

       The above styled and numbered case was opened on March 1, 2021 and assigned to the

Eastern Division.

       After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

       Accordingly,

       IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Henry E. Autrey, United States District Judge, under cause

number 2:21-cv-00014-HEA.

       IT IS FURTHER ORDERED that cause number 4:21-cv-00255 UNA be

administratively closed.

                                                             GREGORY J. LINHARES
                                                               CLERK OF COURT


Dated: March 2, 2021                                   By: /s/ Michele Crayton
                                                           Court Services Manager

In all future documents filed with the Court, please use the following case number 2:21-cv-
00014-HEA.
